Case: 13-11008    Date Filed: 09/20/2013   Page: 1 of 6


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11008
                         Non-Argument Calendar
                       ________________________

                        Agency No. A012-478-778


JUAN RAICEDO ACEBO-LEYVA,
a.k.a. Juan Acebo Leiva,

                                                                       Petitioner,

                                    versus


U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (September 20, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 13-11008    Date Filed: 09/20/2013    Page: 2 of 6


      Juan Raicedo Acebo-Leyva, a native of Cuba, seeks review of the Board of

Immigration Appeals’ (BIA) order dismissing his appeal of the Immigration

Judge’s (IJ) denial of his requests for a waiver of inadmissibility under former

Immigration and Nationality Act (INA) § 212(c), 8 U.S.C. § 1182(c), and deferral

of removal under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (CAT). After review of the

record and consideration of the parties’ briefs, we deny the petition in part and

dismiss in part.

Waiver of Inadmissibility

      The BIA concluded Acebo-Leyva was ineligible for a waiver of

inadmissibility under former § 212(c) because his underlying aggravated felony

convictions stemmed from a jury trial, rather than a guilty plea. Acebo-Leyva

argues he is eligible for a waiver of inadmissibility because a denial of his request

based on the repeal of § 212(c) would have an impermissible retroactive effect.

      Acebo-Leyva’s argument is foreclosed by binding precedent. In INS v. St.

Cyr, 533 U.S. 289 (2001), the Supreme Court held that the repeal of INA

§ 212(c)—which gave the Attorney General discretion to waive the deportation of

a lawful permanent resident who had lived in the United States continuously for

seven years—would result in an impermissible retroactive effect if applied to

aliens whose convictions were obtained through plea agreements, and who would


                                          2
              Case: 13-11008      Date Filed: 09/20/2013   Page: 3 of 6


have otherwise been eligible for such relief when they entered into their

agreements. St. Cyr, 533 U.S. at 325-26. The Supreme Court emphasized that

because St. Cyr, and other aliens like him, “almost certainly relied upon [the

likelihood of receiving a waiver] in deciding whether to forgo their right to a trial,”

the elimination of such relief had an obvious and severe retroactive effect. Id.

at 325. In Ferguson v. U.S. Att’y Gen., 563 F.3d 1254, 1271 (11th Cir. 2009), we

declined to extend the Supreme Court’s decision in St. Cyr to aliens who were

convicted by a jury following a trial. We explained the decision to go to trial did

not satisfy the reliance requirement articulated by the Supreme Court in St. Cyr.

Id.

      Ferguson is dispositive of Acebo-Leyva’s claim for a waiver of

inadmissibility. Acebo-Leyva was convicted by a jury of his underlying drug

offense following his decision to proceed to trial. Although Acebo-Leyva

maintains Ferguson is incompatible with the Supreme Court’s more recent

decision in Vartelas v. Holder, 132 S. Ct. 1479 (2012), he is mistaken. In Vartelas,

the Supreme Court considered whether 8 U.S.C. § 1101(a)(13)—which was

enacted in 1996 and precluded foreign travel by lawful permanent residents who

had been convicted of a crime of moral turpitude—applied retroactively to a lawful

permanent resident who sustained his conviction prior to the law’s effective date.

See 132 S. Ct. at 1483. In holding that the statutory provision did not apply


                                           3
               Case: 13-11008     Date Filed: 09/20/2013    Page: 4 of 6


retroactively to Vartelas, the Court explained that the loss of the ability to travel

abroad was a harsh penalty that indisputably ranked as a new disability to which

Vartelas was not subject before the law’s enactment. Id. at 1487-88.

      Nothing in Vartelas undermines or calls into question the continuing validity

of St. Cyr, and, by extension, Ferguson. See Vartelas, 132 S. Ct. at 1491-92

(relying on St. Cyr). Vartelas is another permutation of the Supreme Court’s

retroactivity case law. By relying on Vartelas, Acebo-Levya is attempting to

“exclusively rely on other portions of the Supreme Court’s retroactivity

jurisprudence and pretend reliance is irrelevant.” Ferguson, 563 F.3d at 1270. But

this he may not do. As we explained in Ferguson, “[t]he fact that it is possible to

advance a retroactivity claim in some circumstances without a showing of reliance

does not give us carte blanche to discard the Supreme Court’s pronouncements on

the matter.” Id. While “[w]e recognize the Supreme Court has refused to adopt a

rigid, single test for determining whether a statute has an impermissible retroactive

effect,” we have already concluded it is “more reasonable to focus on the reliance

elements, as laid out in St. Cyr, than other elements of a retroactivity analysis, put

forth in [other Supreme Court cases].” Id. “St. Cyr confronted the exact statutory

provision at issue here—§ 212(c)—and laid out a sensible framework for deciding

whether [the] repeal of § 212(c) relief has an impermissible retroactive effect.”

Id. at 1270-71. Consequently, “the St. Cyr approach is entitled to more weight


                                           4
               Case: 13-11008    Date Filed: 09/20/2013    Page: 5 of 6


than a decision concerning the retroactivity analysis of a completely different

statute.” Id. at 1271. As such, we adhere to our binding precedent, as we must,

and deny Acebo-Leyva’s petition to the extent it challenges the denial of his

application for a waiver of inadmissibility.

Deferral of Removal

       The BIA concluded Acebo-Leyva was not eligible for CAT relief because he

failed to demonstrate it was more likely than not he would be tortured if returned to

Cuba. Specifically, Acebo-Leyva did not establish that the Cuban government was

aware of his political dissidence or participation in the Bay of Pigs invasion in

1961. Acebo-Leyva contends the BIA erred by focusing on the fact he was issued

a safe conduct pass by the Cuban government in 1961, rather than analyzing

whether the treatment of inmates in Cuban prisons amounts to torture. He

maintains the BIA erroneously conflated the question of why he would be tortured

with the torture itself.

       Acebo-Leyva’s arguments miss the mark. The BIA concluded Acebo-Leyva

failed to show it was more likely than not he would be tortured if returned to Cuba

because the Cuban government likely did not know about his past actions, and thus

would have no reason to target him. This was a threshold factual determination

that rendered further analysis unnecessary. If the Cuban government is unaware of

Acebo-Leyva and his actions in 1961, it is unlikely that he will be imprisoned and


                                          5
               Case: 13-11008     Date Filed: 09/20/2013    Page: 6 of 6


subjected to torture. We lack jurisdiction to review these factual findings. See

Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1280 (11th Cir. 2009) (“[W]e may not

review the administrative fact findings of the IJ or the BIA as to the sufficiency of

the alien’s evidence and the likelihood that the alien will be tortured if returned to

the country in question.”). Thus, to the extent Acebo-Leyva’s arguments amount

to an assertion that he showed more likely than not he would be tortured if returned

to Cuba, his petition for review is dismissed. See id. at 1281.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                           6